Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-12 are currently being examined.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 4 “the flow passage” should read as – the flow path --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. 20150291284 in view of Stretton et al. 7398641, or in the alternative, Victor in view of Mackin et al. 20200025072 and further in view of Stretton.

    PNG
    media_image1.png
    699
    678
    media_image1.png
    Greyscale


Regarding independent claim 1 and dependent claim 2, Victor discloses with reference to Figs. 1-3, a thermal management system (thermal management de-icing system 23 in Figs. 1-2) for a gas turbine engine (turbofan engine 52 which has an upstream fan section 58 and a downstream engine core that may include a compressor section 60, a combustor section 62 and a turbine section 64 per para. 32, Fig. 2) having an axial centerline (54 Figs. 1-2) and defining a radial direction extending orthogonal to the axial centerline (radial direction with respect to 54 in Figs. 1-2) and a circumferential direction extending concentrically around the axial centerline (Fig. 2 shows inlet of turbofan engine 52 extends circumferentially around axis 54 and flow arrows within plenum 66 show a circumferential direction; para. 36), the thermal management system comprising: 
a heat exchanger (wall forming leading edge 24 labeled as heat exchanger in Figs. 1-2 where heat from heated air within plenum 66 is transferred to the wall, i.e. heat exchanger, to melt ice that can accumulate on the exterior of the wall during adverse weather conditions; para. 28) including a first side (exterior side of wall facing away from plenum 66 in Figs. 1-2) and an opposing, second side (interior side facing inward toward plenum 66 in Figs. 1-2), the first side of the heat exchanger in contact with flow path air (air flowing into inlet of turbofan engine in Figs. 1-2 contacts at least part of first side of wall of leading edge 24) flowing through a flow path (air flows into inlet of nacelle toward and through the fan which drives the air into a bypass flow path; para. 32) of the gas turbine engine; 
a housing (labeled in annotated Fig. 1 which is the wall that one or ordinary skill in the art would understand as forming the bulkhead of the nacelle 56 of turbofan engine 52 in Figs. 1-2 or in the alternative would be obvious in view of Mackin, see below) positioned relative to the heat exchanger such that the housing and the second side of the heat exchanger define a plenum (66 Figs. 1-2 para. 36 where 66 is defined by heat exchanger (wall of leading edge 24) and the bulkhead wall labeled housing) configured to receive bleed air (supply line 30 is in fluid communication with heat source 26 which may be hot bleed air controllably taken from the compressor section 60 of the turbofan engine 52 and line 30 may include nozzle 68 disposed in plenum 66 per para. 36 and Figs. 1-2) from the gas turbine engine. 
In the alternative if Victor is understood as silent regarding a housing, Mackin teaches with reference to Figs. 2 and 3, an engine nacelle 16 with a nose cowl 18 with an interior volume 20, i.e. a plenum, surrounded by a leading edge skin 22 and a bulkhead 24 through which high temperature air from an anti-ice system flows to heat the leading edge skin 22 to prevent icing on the leading edge skin during flight (para. 22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Victor to include a bulkhead, i.e. a housing, positioned relative to the leading edge wall, i.e. a heat exchanger, such that the housing and the second side of the heat exchanger define the plenum as taught by Mackin as combining prior art elements according to known methods to yield predictable results, in this case including a bulkhead wall in the nacelle opposite the leading edge wall or skin according to known methods in an anti-ice system, i.e. a de-icing system, to predictably define a plenum for the hot air circulated in the system.
Victor, or in the alternative, Victor in view of Mackin is silent regarding at least one of: a plurality of fins extending outward from the second side of the heat exchanger in the radial direction into the plenum and along the second side of the heat exchanger such that the longest dimension of each fin of the plurality of fins extends in the circumferential direction (as recited in independent claim 1 and in claim 2); or an impingement plate defining a plurality of impingement apertures, each impingement aperture configured to direct an impingement jet of the bleed air within the plenum onto the second side of the heat exchanger (as recited in independent claim 1). 
	Stretton teaches with reference to Fig. 1, a nacelle 21 surrounding a gas turbine engine 10. The nacelle has an intake 12 which defines a generally D-shaped and generally annular chamber 35 through which air is circulated to prevent ice-build up on the intake (col 3 lines 44-46, 53-56).  A plurality of generally annular extending, i.e. circumferentially extending, ribs 38, i.e. fins, extend outward from the inner walls of intake 12 into the chamber 35 to assist in transferring heat to the intake 12 (col 4 lines 11-17). At least some of the plurality of fins 38 extend outward in the radial direction with respect to the gas turbine engine rotational axis 11 in Fig. 1. The longest dimension of fins 38 extends in the circumferential direction since the fins 38 extend annularly (col 2 lines 24-26). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Victor, or in the alternative, the invention of Victor in view of Mackin to include a plurality of fins extending outward from the second side of the heat exchanger in the radial direction into the plenum and along the second side of the heat exchanger such that the longest dimension of each fin of the plurality of fins extends in the circumferential direction (as recited in independent claim 1 and in claim 2) as taught by Stretton to increase the surface area for heat exchanging around the nacelle intake to provide a more constant heat exchange around the circumference of the nacelle intake and to provide increased rigidity of the nacelle intake to protect against foreign body impacts (Stretton col 2 lines 32-37).

Regarding claim 4, Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton teaches all that is claimed in claim 1 discussed above and Victor further discloses a valve (44 Fig. 1 para. 30) configured to control a flow (flow of bleed air through supply line 30 shown by flow arrow 28 in Fig. 1) of the bleed air to the plenum (valve 44 is for controlling the supply of bleed air to the plenum by having open, intermediate and closed positions such as when icing is not a concern valve 44 is closed to stop the flow of bleed air to the plenum and valve 44 is open to allow the flow of bleed air through supply line 30 during icing conditions per para. 30) or from the plenum.

Regarding claim 5, Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton teaches all that is claimed in claim 4 discussed above and Victor further discloses the valve is positioned upstream of the plenum (valve 44 is upstream of plenum 66 in Fig. 1).

Regarding claim 7, Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton teaches all that is claimed in claim 1 discussed above and Victor further discloses a duct (supply line 30, i.e. a duct, in Figs. 1-2) configured to supply the bleed air to the plenum.

Regarding claim 8, Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton teaches all that is claimed in claim 1 discussed above and Victor further discloses the bleed air from the plenum is exhausted to an exterior of the gas turbine engine (bleed air from plenum 66 is exhausted through outlet 40 that is in fluid communication with external air about the aircraft per para. 29 which is exterior of the gas turbine engine as shown in Fig. 1).

Regarding claim 9, Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton teaches all that is claimed in claim 1 discussed above and Victor further discloses the bleed air from the plenum is exhausted to a flow passage (bleed air from plenum 66 is exhausted through outlet 40 per para. 29 and as shown in Fig. 1 outlet 40 includes a flow passage within a tubular component) of the gas turbine engine.

Regarding claim 10, Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton teaches all that is claimed in claim 1 discussed above and Victor further discloses the bleed air from the plenum is exhausted to an undercowl cavity of the gas turbine engine (bleed air from plenum 66 is exhausted through outlet 40 per para. 29 and outlet 40 extends to and through the undercowl cavity labeled in annotated Fig. 1 prior to extending outside the nacelle).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton as applied to claim 1 above, and further in view of Mackin.

Regarding claim 4 and claim 6 which depends from claim 4, Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton teaches all that is claimed in claim 1 discussed above but is silent regarding a valve configured to control a flow of the bleed air from the plenum (as recited in claim 4), the valve positioned downstream of the plenum (as recited in claim 6).
Mackin teaches, with reference to Figs. 2 and 8, high temperature air exits from plenum 20 of an anti-ice system for a nose cowl 18 of an engine inlet cowl via an exhaust duct 26 which exhausts the bleed air to exterior of the fan cowl 19. Mackin teaches an anti-ice system exhaust airflow disruptor 234 where as seen in Fig. 8, activation of actuator 40 and actuator rod 42 rotate the disruptor plate 36 about the hinge 38 opening a plenum 64 to receive pressurizing air flow, represented by arrow 65, from the external airflow 29 (para. 30). Plenum 64 additionally incorporates a conduit 66 extending into the exhaust duct 26 with a flow exit port providing an eductor primary nozzle 68 while the concentric exhaust duct creates an eductor secondary nozzle 70 (para. 30). The pressurized air flow 65 in the plenum creates a cool jet, represented by arrow 69, ejected from the eductor primary nozzle 68 which entrains and mixes exhaust flow, represented by arrows 71, in the eductor secondary nozzle 70 (para. 30). Exhaust port 28 provides an eductor outlet and the resulting exhaust flow, represented by arrow 231, is mixed and cooled and exhaust flow 231 is then further mixed by the turbulated flow resulting from the direct action of the disruptor plate 36 on the external airflow to produce an enhanced cooled flow adjacent the downstream surface 32 (para. 30). Rotation of disruptor plate 36 through a range of angles from a closed position to a fully open position controls inlet flow of the pressurizing air flow 65 as well as turbulation of the external airflow 29 downstream of the disruptor plate (para. 30). 
Valve is interpreted as any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways per Merriam-Webster online dictionary. Therefore, the assembly connected to the exhaust duct 26 in Fig. 8 of Mackin is a valve which controls the flow of high temperature bleed air (per para. 17 the high temperature air of the anti-ice system is gas turbine engine bleed air) from plenum 20 through exhaust duct 26. The closing and opening of disruptor plate 36 affects the amount of pressuring air flow into plenum 64 and through conduit 66 and eductor primary nozzle 68 that forms the cool jet 69 that entrains exhaust flow 71 which is the flow of bleed air from the plenum 20, thereby controlling the flow of bleed air from the plenum 20 by drawing in and transporting the bleed air through exhaust duct 26 by entrainment with the pressurizing air flow. The valve of Mackin is downstream of the plenum 20 as shown in Fig. 8.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton to include a valve configured to control a flow of the bleed air from the plenum (as recited in claim 4) with the valve positioned downstream of the plenum (as recited in claim 6) as taught by Mackin so that exhaust flow from the exhaust port is entrained into the turbulated flow thereby cooling the exhaust flow prior to impingement on a surface aft of the exhaust port (Mackin para. 4) to avoid significant heating of the external surface downstream of the exhaust port so as not to require special materials or increased weight to accommodate the heating effects (Mackin para. 2).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton as applied to claim 1 above, and further in view of Hsu 20170198723.

Regarding claim 11 and claim 12 which depends from claim 11, Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton teaches all that is claimed in claim 1 discussed above but is silent regarding wherein the plurality of fins corresponds to a first plurality of fins, the thermal management system further comprising: a second plurality of fins extending inward from the first side of the heat exchanger in the radial direction into the flow path of the gas turbine engine (as recited in claim 11), and wherein the second plurality of fins extends along the first side of the heat exchanger in an axial direction extending parallel to the axial centerline of the gas turbine engine (as recited in claim 12).
Hsu teaches, with reference to Figs. 1-3, a modified inlet region 11 of a turbofan engine with a nacelle 20 and fan 30 and axis of rotation A (para. 24). Hsu teaches a plurality of fins 50 with each fin 50 of the plurality of fins extending radially inward toward axis A from a fin root 57 at annular inner surface 22 into air flow path 28 and terminates at a free end 54 (para. 24 and Fig. 2). In Fig. 2, the plurality of fins 50 extend from upstream region 24 of annular surface 22 into air flow path 28 per para. 26 and as shown in Fig. 2. Hsu teaches the plurality of fins 50 are disposed circumferentially around and attached to annular inner surface 22 of nacelle 20 and each fin 50 of the plurality of fins comprises a pair of axially-extending surfaces which are parallel to axis A (para. 24 and Figs. 2-3). The upstream region 24 of annular surface 22 of Hsu corresponds to a least part of the first side of the heat exchanger (exterior side of leading edge wall 24) of Victor. Hsu teaches the plurality of fins are incorporated at the nacelle to interrupt acoustic reflection propagation (para. 20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Victor in view of Stretton, or in the alternative, Victor in view of Mackin and further in view of Stretton wherein the plurality of fins corresponds to a first plurality of fins (plurality of fins 38 taught by Stretton discussed above in claim 1) and the thermal management system further comprises a second plurality of fins extending inward from the first side of the heat exchanger in the radial direction into the flow path of the gas turbine engine (as recited in claim 11) and wherein the second plurality of fins extends along the first side of the heat exchanger in an axial direction extending parallel to the axial centerline of the gas turbine engine (as recited in claim 12) as taught by Hsu to control acoustic reflection propagation to reduce or eliminate stall flutter or fan blade flutter, which greatly reduces cost and frequency of maintenance of the fan and turbine engine, improves fan performance, and also greatly reduces the likelihood of serious or even catastrophic damage to turbine engine components (Hsu paras. 4-6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-12 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bajusz et al. 20090165995 teaches a gas turbine engine 10 with an air-oil heat exchanger 43 for de-icing a separator nose 16 including axially extending fins which extend into the outer annular air passage 20 of the gas turbine engine (see Figs. 1-3).
Cortequisse 20170016347 teaches a turbojet engine 2 with a splitter nose 17 which is supplied with compressed hot air from the high pressure compressor 6 via a supply pipe for de-icing of the separation edge 22, i.e. leading edge, of the splitter nose 17 (see Figs. 1-3).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741